Case 2:21-cv-00043-JES-MRM Document 20 Filed 02/24/21 Page 1 of 2 PageID 2160



                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

GALAXY AMERICA, INC., ROBIN
WHINCUP, and CAROL WHINCUP,

            Plaintiffs,

v.                                 Case No:    2:21-cv-43-JES-MRM

KENNETH    T.    CUCCINELLI,
Senior Official performing
the duties of Director of
U.S.     Citizenship     and
Immigration Services (USCIS)
and   DIRECTOR    OF   TEXAS
SERVICE     CENTER,     U.S.
Citizenship and Immigration
Services (USCIS),

            Defendants.


                                   ORDER

      This matter comes before the Court on plaintiffs' Notice Of

Withdrawal Of Motion For All Writs Act Equitable Relief & For

Preliminary Injunction (Doc. #19) filed on February 23, 2021.

Plaintiffs indicate that on February 17, 2021, plaintiff Carol

Whincup’s I-485 application was approved and she received notice

that her I-551 Permanent Resident Card was produced and mailed on

February 19, 2021.        In light of the foregoing developments, as

well as the Court’s February 2, 2021 Order Denying Plaintiffs’

Motion For All Writs Act Equitable Relief (Doc. #9), Plaintiffs

state they have agreed, and conferred with Defendants’ counsel, to

withdraw their Motion.
Case 2:21-cv-00043-JES-MRM Document 20 Filed 02/24/21 Page 2 of 2 PageID 2161



      Accordingly, it is hereby

      ORDERED:

   1. Plaintiffs' Motion For All Writs Act Equitable Relief & Motion

      For Preliminary Injunction (Doc. #7) is deemed withdrawn.

      DONE and ORDERED at Fort Myers, Florida, this           24th   day of

February, 2021.




Copies:
Counsel of Record
